NOTICE OF ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charalampos Birmpas on March 3, 2021.
The application has been amended as follows: 
Replace claim 1 with the following and ALLOW:
“A method of normalizing the expression of TOX, PLS3, and RUNX3 genes in a subject suffering from cutaneous T-cell lymphoma (CTCL) in need thereof, the method comprising: 
(a) obtaining a biological sample from a subject suffering from CTCL;
(b) measuring a first expression level of the biomarkers TOX, PLS3, and RUNX3 in the biological sample; 
(c) identifying the subject suffering from CTCL as a subject in need thereof based on the detection of the expression level of TOX being more than 5 fold, the expression level of PLS3 being more than 10 fold, and the expression level of RUNX3 being less than about 
(d) contacting the biological sample of said subject identified in step (c) with a therapeutic agent for the treatment of CTCL; 
(e) measuring a second expression level of the biomarkers TOX, PLS3 and RUNX3 in the biological sample; 
(f) identifying the subject as likely to have a response to the therapeutic agent based on the detection of: 
(1) the second expression levels of TOX and PLS3 being decreased as compared to the first expression levels of TOX and PLS3; and 
(2) the second expression level of RUNX3 being increased as compared to the first expression level of RUNX3; and 
(g) administering to said subject the therapeutic agent, thereby normalizing the expression of TOX, PLS3, and RUNX3 genes in said subject.”

ALLOW claim 2.
Amend claim 3, line 2 as follows and ALLOW: “decreased by at least 30% 
Amend claim 4, lines 1-2 as follows and ALLOW: “The method of claim 1, wherein the second expression level is by 
ALLOW claims 5-7.
Cancel claim 21.
Add new claim 22 as follows and ALLOW: “The method of claim 3, wherein the second expression level is decreased by at least 50% as compared to the first expression level of TOX and PLS3.”
claim 23 as follows and ALLOW: “The method of claim 4, wherein the second expression level is increased by at least about 50% as compared to the first expression level of RUNX3.”
Reasons for Allowance
The claimed invention is drawn to a method of normalizing the expression of TOX, PLS3, and RUNX3 genes in a subject suffering from cutaneous T-cell lymphoma (CTCL).  At the time the invention was made, it was not known that TOX, PLS3 and RUNX3 are elevated/reduced in at least certain patients suffering from CTCL.  As such, it would not have been obvious to measure the expression levels of each of TOX, PLS3 and RUNX3 in samples obtained patients suffering from CTCL in an attempt to normalize their expression via administration of a therapeutic agent for the treatment of CTCL.  And since the instantly claimed method finds written support in the Specification, including Figures, and is considered to be enabled, the claims are ALLOWED.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611